\OO°\IO\U'l-¥>L»J[\J)-¢

)-¢»-l»-a»--l»-o»-\»-\
O\Lll-PL)J[\J’_‘O

Northem District of California
3

United States District Court

NNI\)NNNNNNv-*v-*
O¢\IC\€J\-D~L)JNv-‘O\DOQ

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CANDICE JENE CECILIA BERRETH,
_ _ Case No. 17-07324 EJD (PR)
Petltioner,
/ ORDER GRANTING MOTION T0
V‘ DISMISS AND DENYING PETITION
FOR WRIT OF HABEAS CORPUS;
DENYING CERTIFICATE OF
JENKINS, Wal‘d€rl, APPEALABILITY
Respondent

 

 

Petitioner, a federal prisoner at the Federal Prison Camp in Dublin, filed a m g
petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, challenging the denial 'of
earlier release. Respondent filed an answer, asserting the petition should be dismissed on
various grounds, and denied as without merit. (Docket No. 8, hereinafter “Ans.”) In
support of their answer, Respondent submits the declaration of Jennifer Vickers, a
paralegal specialist employed by the F ederal Bureau of Prisons (“BOP”), along with
exhibits. (Docket No. 8-1.) Petitioner did not tile an opposition although given an
opportunity to do so. For the reasons set forth below, the motion to dismiss is GRANTED
and the petition is DENIED on the merits.

///
` ///

 

United States District Court
Northem District of Califomia

\OOO\IO\Ul-l>~b-TN)-

NNNNNNNNN»-»-._.._.._.._.`,_.,_.._.,_.
oo-qo\tn.i>wN»-c>\ooo\\o\m.l>wt\)»-o

 

 

1. BACKGROUND 2

On October 30, 2014, a search warrant was executed at Petitioner’s home. (Ans. at
2.) In a safe in the bedroom, officers found 416 grams of methamphetamine, which at
98% pure, resulted in 342.3 grams of actual methamphetamine Along with the drugs in
the safe was a .38 caliber handgun, with three boxes of ammunition. (Ans., Vickers Decl.
‘[[ 2, Ex. 3.)

On April 28, 2015, Petitioner pleaded guilty to possession with intent to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(B)(viii). As part of the
plea agreement, “the parties stipulate[d] to the applicability of USSG § 2Dl.1(b)(1)
because firearms were present and connected to defendant’s methamphetamine
distribution.” (Vickers Decl. 11 2, Ex. 3.) The pre-sentence investigation report (“PSI”)
recommended a two point enhancement “bccause defendant possessed a firearm which
was located in the same safe as the drugs.” (Ld.) On November 10, 2015, the United
States District Court for the District of Oregon sentenced Petitioner to a 60-month term of
imprisonment (L, Ex. 2.) k

On June 3, 2016, Petitioner was interviewed for participation in the Residential
Drug Abuse Program (“RDAP”). (Vi_ckers Decl. 1| 4, Ex. 4.) After the interview, the Drug
Abuse Program Coordinator (“DAPC”) forwarded a request to the Designation and
Sentence Computation Center (“DSCC”) for a review by legal staff to determine whether
Petitioner was eligible for early release pursuant to 18 U.S.C. § 3621(€). (ch)

On December 20, 2016, the BOP legal staff determined Petitioner’s current offense,
specifically the violation of 21 U.S.C. § 841, precluded early release eligibility because:
(1) the offense “involved the carrying, possession, or use of a firearm or other dangerous
weapon.... (28 C.D.R. § 550.55(b)(5)(ii); and (2) the offense “by its nature or conduct,
presents a serious potential risk of physical force against the person or property of another
(28 C.F.R. § 550.55(b)(5)(iii).” (Vickers Decl. 1[ 4, Ex. 4.) This was based on the review
of the PSI, Which recommended a 2 point enhancement for possession of a weapon, and

Which was adopted by the court at sentencing (L)
2

 

\OOQ\|O\U\-ldb)N*-‘

r_¢»-l»-l»-\»->-‘)-
O\Lll-I>L»JN'-‘O

United States District Court
:i

Northem District of California

NNNN|\)NNNN'-"-‘
OO\]O\U\-P~UJ[\)>-*O\DOQ

 

 

On October 10, 2017, Petitioner completed the residential portion of the RDAP; the
transitional portion remains. (Vickers Decl. 1[ 5, Ex. 5.)

On December 27, 2017 , Petitioner filed the instant federal habeas action, claiming
that she is eligible for earlier release under 18 U.S.C. § 3621(e) because she has
successfillly completed RDAP.

II. DISCUSSION
A. Motion to Dismiss _

Respondent first argues that the Court lacks jurisdiction to review the individualized
decision that Petitioner’s current offenses preclude her from eligibility for early release.
(Ans. at 3.) Respondent moves for dismissal under Fed. R. Civil. P. 12(b)(1), for lack of
subject matter jurisdiction. (I_d.) In support, Respondent relies on the Ninth Circuit t
decision in Reeb v. Thomas, 636 F.3d 1224 (9th Cir. 2011), which expressly held that
“federal courts lack jurisdiction to review the BOP’s individualized RDAP determinations
pursuant to 18 U.S.C. § 3621...[.]” li at 1228. Moreover, the plain language of 18
U.S.C. § 3625 specifies that 5 U.S.C. §§ 701-706 do not apply to “the making of any

_ determination, decision, or under” under § 3621. (Ans. at 4.) As such, the Court agrees
that because Congress has acted to preclude judicial review of BOP’s individualized
decision concerning Petitioner’s eligibility for early release under § 3621, this Court lacks
subject matter jurisdiction over this matter.

Second, Respondent argues that the petition must be dismissed for failure to state a
claim upon which relief may be granted. (Ans. at 5.) Because Petitioner is a federal
prisoner, she must allege that she is in custody in violation of the Constitution or federal
law in order to state a claim under § 2241. 28 U.S.C. § 2241(c)(3). Respondent asserts
that the denial of early release in Petitioner’s case does not Violate the Constitution or
federal law because Petitioner has no liberty interest in being released prior to the
expiration of a valid sentence. (Ans. at 5.) Respondent is correct. As Respondent points

out, the authority to grant early release under § 3621(e) is clearly discretionary, such that
3

 

United States District Court
Northem District of Califomia

\Doo\lo\lll-l>~b)[\.))-»

NNNNNNNNNv-*v-*l-II-ll-lc-Id-\o-nr-s»_n
OQ\]O\U\-PUJN'_‘O\Q°Q\]Q\U\LWN’_‘O

 

 

Petitioner has no expectation of entitlement to receive early release: “The period a prisoner
convicted of a nonviolent felony remains in custody after successfully completing a
treatment program may be reduced by the Bureau of Prisons, but such reduction may not
be_more than one year from the term the prisoner must otherwise serve.” 18 U.S.C §
3621(e)(2) (emphasis added); see also Jacks v. Crabtree 114, F.3d 983, 986 n. 4 (9th Cir.
1997) (rejecting petitioner’s claim that § 3621(e)(2)(B) creates a due process liberty

 

 

interest because it is written in “nonmandatory language”). Accordingly, it cannot be said
that Petitioner has a right to receive an earlier release such that the denial of it violates her
constitutional or federal right. Therefore, the motion to dismiss for failure to state a claim
should also be granted.

B. Denial on the Merits

Lastly, Respondent asserts that even if the Court were to decide the claim on the
merits, the petition must be denied because the BOP properly applied 28 C.F.R. § 550.55
to disqualify Petitioner from early release eligibility. (Ans. at 7 .) Since March 16, 2009,
all early release decisions have been governed by 28 C.F.R. § 550.55. Furthermore, there
is no issue that 28 C.F.R. § 550.55 is valid since the Ninth Circuit upheld it in §ec_kL
Ih_o_lw, 697 F.3d 767, 772-73 (9th Cir. 2012) (“The Bureau did not Violate the EPA in
enacting 28 C.F.R. § 550.55(5)(5)(ii).”). Petitioner has filed no traverse showing
otherwise.

Here, the record shows that Petitioner possessed a firearm in connection with her
underlying conviction, as the firearm in question was found with the drugs for which she
was convicted. §e§ s_up_ra at 2. Indeed, Petitioner stipulated in the plea agreement “to the
applicability of USSG § 2D1.1(b)(1) because firearms were present and connected to
defendant’s methamphetamine_distribution.” (§L Vickers Decl., Ex. 3.) Petitioner’s
eligibility for early release was reviewed in December 2016, and therefore subject to 28
C.F.R. § 550.55. Based on these facts, it was clearly not unreasonable for the BOP to
deem Petitioner ineligible under subsection (5)(ii)( “inmate’s current offense conviction

involved the carrying, possession or use of a firearm”), as well as subsection (5)(iii) (“in
4

 

United States District Court
Northem District of Califomia

\DOO‘--JO\U\L

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

mate’s current offense conviction by its nature or conduct, presents a serious potential risk
of physical force against the person or property of another”). w supra at 2. Accordingly,

the petition must be dismissed as without merit.

III. CONCLUSION

For the foregoing reasons, Respondent’s motion to dismiss and to deny the petition
on the merits, (Docket No. 8), is GRANTED. The instant petition for a writ of habeas
corpus is DISMISSED for lack of subject matter jurisdiction and for failure to state a
claim for relief`, as well as DENIED as without merit.

No certificate of appealability is warranted in this case. E Rule ll(a) of the Rules
Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(<:)(2). Nor has Petitioner demonstrated
that “reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may
not appeal the denial of a Certificate of Appealability in this Court but may seek a
certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate
Procedure. § Rule ll(a) of the Rules Governing Section 2254 Cases.

IT IS SO E D.
Dated: 3 ?1‘2:)97[? M

EDWARD J. DAVILA
United States District Judge

Order Granting Motion to Dismiss & Dcnying Fcti:ion
P:\PRO-SE\BLF\HC. l 7\07324Ben'ethimtd&denyl-1C

 

